Search | samantha@timetricsrisk.com | ProtonMail                                    https://mail.protonmail.com/search/B07IIkU1LdJwbBB81dKKivBgtkql...
                               Case 1:19-cv-08345-MKV-DCF Document 7-1 Filed 11/26/19 Page 1 of 1


         Service of Complaint
         Received:           Friday, September 13, 2019 11:45 AM

         From: Brooks, Michael michael.brooks@bracewell.com

         To: samantha@timetricsrisk.com samantha@timetricsrisk.com

         CC: Ball, David david.ball@bracewell.com


         Ms. Kumaran,



         We understand that you and The A Star Group have received a summons to serve a complaint from the SDNY on Defendants
         Northland Energy Trading, Hedge Solutions, and Richard Larkin. As you know, we represent Defendants. We are writing to
         accept service of the summons and complaint, which we can agree will be deemed validly served upon you emailing me a scan
         or pdf of the file-stamped summons and complaint.



         Defendants reserve all rights and remedies.



         Regards,



         Michael



         ______
         MICHAEL BROOKS
         Partner
         michael.brooks@bracewell.com | download v‐card
         T: +1.202.828.5879 | F: +1.800.404.3970 | M: +1.571.435.0216

         BRACEWELL LLP
         2001 M Street NW, Suite 900 | Washington, D.C. | 20036‐3310
         bracewell.com | profile | LinkedIn | Twi er




         CONFIDENTIALITY STATEMENT
         This message is sent by a law firm and may contain informa on that is privileged or confiden al. If you received this transmission in error,
         please no fy the sender by reply e‐mail and delete the message and any a achments.




1 of 1                                                                                                                                        11/18/2019, 8:20 AM
